Case 19-01230-SMG   Doc 84-1   Filed 10/26/20   Page 1 of 4




                    EXHIBIT “A”
               Case 19-01230-SMG         Doc 84-1     Filed 10/26/20    Page 2 of 4




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION




 In re:                                                    CASE NO. 19-17544-RBR
                                                           Chapter 11
 SEVEN STARS ON THE HUDSON
 CORPORATION d/b/a ROCKIN’ JUMP,
             Debtor,
 ____________________________________/

 SEVERN STARS ON THE HUDSON                                Adversary Proceeding
 CORPORATION d/b/a ROCKIN’ JUMP                            No. 19-AP-1230-SMG
                  Plaintiff,
 vs.
 MDG POWERLINE HOLDINGS, LLC AND
 XBK MANAGEMENT LLC d/b/a XTREME
 ACTION PARK,

             Defendants.
 _____________________________________/
       AFFIDAVIT OF DILIGENCE OF LISA N. BALKIN, ESQ. IN OPPOSITION TO
             PLAINTIFF’S MOTION TO COMPEL AND FOR SANCTIONS

          BEFORE ME, the undersigned authority, personally appeared, Lisa N. Balkin, who, upon

being duly sworn, deposes and states, as follows:

          1.     My name is Lisa N. Balkin. I am over the age of eighteen and otherwise sui juris.

          2.     I make this affidavit based upon personal knowledge of the facts set forth below

and the records of South Florida Business Law Group as they are maintained in the ordinary course

of their business.
                Case 19-01230-SMG        Doc 84-1     Filed 10/26/20     Page 3 of 4




        3.       I submit this affidavit in opposition to the motion of Plaintiff Seven Stars On The

Hudson Corporation, d/b/a Rockin’ Jump To Compel And For Sanctions Against Defendant XBK

Management LLC, d/b/a Xtreme Action Park (“XBK”) (the “Motion”).

        4.       At all times material, I was associated with South Florida Business Law Group as

an attorney assigned to the task of producing documents responsive to Plaintiff’s First Request For

Production (the “Request”).

        5.       Since gaining access to the electronic information compiled by XBK in response to

the Request on October 6, 2020, I have expended 19.9 hours reviewing 570 e-mail threads

containing multiple communications and attachments within each thread.

        6.       Said review was undertaken to determine said thread’s responsiveness to Plaintiff’s

Request and to identify any documents to be isolated from production and included in a log of

documents withheld from production on the grounds of privilege.

        7.       In addition, because of difficulties encountered in reviewing and redacting the

electronic format of the data produced by XBK, I am aware that the law firm’s assistant expended

19.4 hours between October 6, 2020 and October 22, 2020 converting all of the electronic records

into PDF format, confirming consistency as to number and content between the electronic and

PDF formats, and moving said files into an online storage folder so that production could be made

to Plaintiff.




                                                  2
Case 19-01230-SMG   Doc 84-1   Filed 10/26/20   Page 4 of 4
